STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1093

VERSUS

SIDNEY FRANK PHILLIPS, J.R. October 11, 2022

In Re: Sidney Frank Phillips, Jr., applying for supervisory
writs, 32nd Judicial District Court, Parish of

Terrebonne, No. 828924.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
WRIT DENIED.

JMM
PMc

Holdridge, J., dissents and would grant the writ
application. Only experts are allowed to give opinion testimony
in areas of specialized knowledge. State v. Morgan, 2012-2060
(La. App. lst Cir. 6/7/13), 119 So.3d 817, 827. Under La. Code
Evid. art. 702, “Tile scientific, technical, or other
specialized knowledge will assist the trier of fact to
understand the evidence or to determine a fact in issue, a
witness qualified as an expert by knowledge, skill, experience,
training, or education, may testify thereto in the form of an
opinion or otherwise.” In the instant case, I find that the
investigating officer should be prohibited from testifying
regarding historical cell site data as a lay witness until he
lays a proper foundation establishing 1) he has “knowledge of

how a cellphone network operates;” 2) he has “experience in
going through volumes of call detail records;” and 3) he has
“practical experience in geéeolocating a cell phone that is
‘attached’ to a human being.” Without this proper foundation,

in cases where cell tower mapping is used to establish the
location of an accused, an expert in historical cell site
analysis is required to interpret and explain the information
given by the maps to the jury. See State v. Saltzman, 2013-276
(La. App. 3d Cir. 10/23/13), 128 So.3d 1060, writ denied, 2014-
11 (La. 6/13/14), 140 So.3d 1187, cert denied, Davis v.
Louisiana, --- U.S. ---~-, 135 S.Ct. 678, 190 L.Ed.2d 393 (2014).
See also United States v. Natal, 849 F.3d 530, 536 (2d Cir.
2017) ("testimony on how cell phone towers operate must be
offered by an expert witness.).

COURT OF APPEAL, FIRST CIRCUIT

Or)

DEPUTY CLERK OF COURT
FOR THE COURT